            Case 1:19-cv-07859-JSR Document 38 Filed 12/20/19 Page 1 of 2



                       THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


SS&C Technologies Holdings, Inc.,

                   Plaintiff,                       Civil Action No. 19-cv-07859 (JSR)

                                                    ORAL ARGUMENT REQUESTED
 v.

AIG Specialty Insurance Company,

                  Defendant.


            NOTICE OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that upon the Declaration of James H. Smith, the exhibits

annexed thereto, and the accompanying Memorandum of Law, dated December 20, 2019,

Plaintiff SS&C Technologies Holdings, Inc. (“SS&C”), hereby moves this Court, before the

Honorable Jed S. Rakoff at the United States Courthouse for the Southern District of New York,

500 Pearl Street, Courtroom 14B, New York, New York, for an Order (1) granting SS&C’s

Motion for Summary Judgment pursuant to Federal Rule of Civil Procedure 56 on its claims for

breach of contract and breach of the implied covenant of good faith and fair dealing; (2) directing

the parties to brief the appropriate amount of damages owed by Defendant AIG Specialty

Insurance Company following its grant of summary judgment; and (3) such other and further

relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that any opposition to this motion shall be served

on or before January 10, 2020, and SS&C’s reply, if any, shall be served on January 17, 2020.

       PLEASE TAKE FURTHER NOTICE that oral argument on the motion is set for January

24, 2020.


                                                1
        Case 1:19-cv-07859-JSR Document 38 Filed 12/20/19 Page 2 of 2



Dated: New York, New York
       December 20, 2019

                                          MCKOOL SMITH, P.C.

                                          By: /s/ Robin L. Cohen
                                          Robin L. Cohen
                                          (rcohen@mckoolsmith.com)
                                          James H. Smith
                                          (jsmith@mckoolsmith.com)
                                          One Manhattan West
                                          395 9th Avenue, 50th Floor
                                          New York, NY 10001
                                          Telephone: (212) 402-9400
                                          Facsimile: (212) 402-9444

                                          Attorneys for Plaintiff SS&C Technologies
                                          Holdings, Inc.




                                      2
